Case 15-11660-KBO   Doc 795-1   Filed 04/21/20   Page 1 of 2




                    Exhibit A
            Case 15-11660-KBO               Doc 795-1      Filed 04/21/20         Page 2 of 2



                    OFFICE OF THE UNITED STATES TRUSTEE - REGION 3
                   POST-CONFIRMATION QUARTERLY SUMMARY REPORT

This Report is to be submitted for all bank accounts that are presently maintained by the post
confirmation debtor.

Debtor's Name: ZLOOP, INC.                             Bank: Investar Bank

Bankruptcy Number: 15-11660 (KJC)                      Account Number:XXXXXXX9936

Effective Date: December 1, 2016              Account Type: Checking

Reporting Period (month/year): January 1, 2020 – March 31, 2020

Beginning Cash Balance:                                                 $1,862,040.03

All receipts received by the Debtor:

Proceeds from Litigation (settlement or otherwise):            $0.00
Capital infusions pursuant to Plan:                            $0.00
Other:                                                         $3,335.61 (interest income)

Total of cash received:                                                 $3,335.61

Less all disbursements or payments (including payments made under the Plan) made by the Debtor:

Disbursements made under the Plan, excluding the administrative
claims of bankruptcy professionals:                          $0.00

Disbursements made pursuant to administrative
claims of bankruptcy professionals:                            $0.00

All other disbursements made in the ordinary course:           $262,177.59

         Total Disbursements                                            $262,177.59

Ending Cash Balance                                                     $1,603,198.05

Pursuant to 28 U.S.C. Section 1746(2), I hereby declare under penalty of perjury that the foregoing is true
and correct to the best of my knowledge and belief.


4/21/2020                               Patrick Trae' O'Pry/Plan Administrator
                                       _____________
Date                                   Name/Title
